PER. CURIAM.
From a judgment of conviction for the offense of manslaughter this appeal was. taken. We have carefully examined the record and the briefs filed; have duly considered argument of counsel before this, court; and have concluded that, in the light of the evidence as adduced and the rulings of the trial court, no reversible error has been made to appear. In connection with this case read the case of Sons v. State, Fla.App., Second District,. 1958, 99 So.2d 888. The judgment of conviction here reviewed will stand affirmed.
Affirmed.
KANNER, C. J., SHANNON, J., and BIRD, JOHN U., Associate Judge, concur.